UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 15d-16 of the Securities Exchange Act of 1934 Dated:09 February 2011 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FForm 40-FX Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: February 9, 2011 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 11-06-TR Date: February 8, 2011 TECK REPORTS UNAUDITED RESULTS FOR 2010 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) announced adjusted earnings of $1.5 billion, or $2.62 per share for 2010, up 36% from $1.1 billion in 2009. Fourth quarter adjusted earnings increased 76% to $548 million or $0.93 per share compared to $312 million in 2009. EBITDA was $4.3 billion for the year and $1.0 billion in the fourth quarter. Don Lindsay, President and CEO said, "2010 was a strong year. We are reporting record revenues, record annual operating profits and an increase in both copper and coal production. There is further growth ahead of us as each of Teck Coal, Andacollo, Antamina and Highland Valley Copper increase production. Our balance sheet was significantly strengthened as a result of a further $3.1 billion reduction in our debt and through our refinancing we significantly reduced our interest costs.” Highlights and Significant Items — We recorded record annual and record quarterly revenues of $9.3 billion and $2.8 billion, respectively. Operating profit for the year was a record $3.6 billion and cash flow from operating activities was $2.7 billion. — Operating profit, before depreciation, for the year was $4.5 billion compared with $3.7 billion last year. Operating profit in the fourth quarter, before depreciation, was $1.4 billion compared with $1.0 billion in 2009. — EBITDA was $4.3 billion for the year and $1.0 billion in the fourth quarter. — Net earnings for the year were $1.9 billion compared with $1.8 billion a year ago. Net earnings in the fourth quarter were $361 million after refinancing charges compared with $411 million in 2009. — In November we declared a 50% increase in our semi-annual dividend on our Class A common and Class B subordinate voting shares to $0.30 per share, which was paid on January 4, 2011. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Reference: Marcia Smith, VP Corporate Affairs Additional corporate information is available at www.teck.com — During the year our outstanding debt was reduced by $3.1 billion, which will result in annual interest savings of $225 million. — Teck Copper: o our copper production in 2010 rose to 313,000 tonnes from 308,000 tonnes in 2009, o we achieved commercial production at Carmen de Andacollo’s copper concentrator in October, marking the completion of project development, commissioning and operational ramp-up of the new facility. The concentrator produced 20,700 tonnes of copper in the ramp-up period from February to September, and contributed 14,100 tonnes to our copper production in the fourth quarter of 2010, and o we commenced a feasibility study by a major international engineering company for Quebrada Blanca Phase 2, the development of a copper concentrator at this mine, with a provisional annual production capacity of 200,000 tonnes of copper. — Teck Coal: o our coal production in 2010 rose 22% to 23.1 million tonnes compared to 2009, o we entered into a 10-year agreement with Canadian Pacific Railway Limited (“CP”) to transport coal from our five mines in southeast British Columbia to Vancouver area ports. The commercial terms of the agreement are confidential, but include commitments by CP to provide capacity necessary for us to realize our coal growth strategy and to deliver increased production on a timely basis to our key markets, o we obtained agreement on prices with the majority of our coal customers for the first quarter of 2011 with pricing at or above US$225 per tonne for our highest quality products. We expect our weighted average selling prices for coal in the first quarter of 2011 to be in the range of US$206 to US$211 per tonne, and o we announced that first quarter coal sales are expected to be in the range of 5.0 to 5.5 million tonnes andplanned sales for calendar 2011 to be in the range of 24.5 to 25.5 million tonnes assuming no interruption in production due to labour disturbances and expected levels of service from our rail and port service providers. On January 31, the unionized workers at the Elkview mine went on strike. We do not expect that the strike will affect our guidance for the first quarter as product inventory levels at the minesites should be sufficient to meet that target, but it is likely to affect guidance for the full year. — Teck Zinc: o Red Dog commenced mining the Aqqaluk deposit, completed a successful shipping season and recorded an operating profit before depreciation, 2 Teck Resources Limited 2010Fourth Quarter News Release amortization and price adjustments of $548 million in 2010 (compared with $402 million in 2009). — Teck Energy: o In December, Suncor announced an updated development schedule, subject to partner approval, for the Fort Hills oil sands projects (Teck 20%). Based on that schedule, bitumen production from the first phase of the project is expected to commence in 2016. 3 Teck Resources Limited 2010Fourth Quarter News Release This news release is dated as at February 8, 2011. Unless the context otherwise dictates, a reference to “Teck,” “the company,” “us,” “we,” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2009, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Earnings, Adjusted Earnings and Comparative Earnings* Adjusted earnings, which exclude the effect of certain transactions described in the table below, were $548 million, or $0.93 per share, in the fourth quarter of 2010 compared with $312 million, or $0.53 per share last year. The higher adjusted earnings were primarily due to significantly higher coal and copper prices and increased coal sales volumes. Earnings attributable to our shareholders were $361 million, or $0.61 per share, in the fourth quarter compared with $411 million or $0.70 per share in the same period last year. Our fourth quarter earnings included a $289 million after-tax charge related to the refinancing of a portion of our debt. Three months ended December 31 Year ended December 31 ($ in millions) Earnings attributable to shareholders as reported (note 1) $ Add (deduct): Asset and investment sale gains (2 ) Foreign exchange gains on net debt ) Derivative (gains) losses ) (4 ) ) 36 Refinancing costs 4 Asset impairment included in equity losses - 48 - Asset impairment - 20 - 20 Tax items 11 - 11 ) Loss (earnings) from discontinued operations - 5 - ) Adjusted earnings Pricing adjustments (note 2) Comparative net earnings $ Earnings attributable to shareholders are earning less minority interests in earnings. (2)See FINANCIAL INSTRUMENTS AND DERIVATIVES section for further information. Our EBITDA was $1.0 billion for the quarter and $4.3 billion for the year. After adjusting for the amounts disclosed in the table above, adjusted EBTIDA was $1.2 billion for the quarter and $4.0 billion for the year. * Our financial results are prepared in accordance with Canadian GAAP (“GAAP”). This news release refers to adjusted net earnings, comparative net earnings, EBITDA, operating profit and operating profit before depreciation and pricing adjustments, which are not measures recognized under GAAP in Canada or the United States and do not have a standardized meaning prescribed by GAAP. For adjusted net earnings and comparative net earnings, we adjust earnings attributable to shareholders as reported to remove the effect of certain kinds of transactions in these measures. EBITDA is earnings attributable to shareholders before interest and financing expenses, income taxes, depreciation and amortization. Operating profit is revenues less operating expenses and depreciation and amortization. Operating profit before depreciation and pricing adjustments is operating profit with depreciation, amortization and pricing adjustments added or deducted as appropriate. Pricing adjustments are described under the heading “Average Prices and Exchange Rates” below. These measures may differ from those used by, and may not be comparable to such measures as reported by, other issuers. We disclose these measures, which have been derived from our financial statements and applied on a consistent basis, because we believe they are of assistance in understanding the results of our operations and financial position and are meant to provide further information about our financial results to investors. 4 Teck Resources Limited 2010Fourth Quarter News Release Business Unit Results Our business unit results are presented in the tables below. Three months ended December 31 ($ in millions) Revenues Operating profit before depreciation and pricing adjustments Operating profit Copper $ Coal Zinc Total $ Year ended December 31 ($ in millions) Revenues Operating profit before depreciation and pricing adjustments Operating profit Copper $ Coal Zinc Total $ Revenues from operations were a record $2.8 billion in the fourth quarter compared with $2.2 billion a year ago. Revenues from our copper business unit increased by $188 million, primarily as a result of copper prices averaging 30% higher than the same period a year ago. Coal revenues rose by $405 million to $1.2 billion in the fourth quarter, which reflected significantly higher coal prices and an 11% increase in sales volumes. Revenues from our zinc business unit in the fourth quarter increased by $49 million compared with a year ago as a result of slightly higher zinc sales volumes and additional silver by-product revenues. The effect of the weaker US dollar partly offset the impact of higher commodity prices in each of our business units. Copper Business Unit Operating profit from our copper business unit was $456 million in the fourth quarter compared with $363 million in 2009. Copper prices rose strongly in the quarter and closed the year at US$4.40 per pound. As a result of the rising copper prices, pre-tax positive price adjustments were $75 million in the fourth quarter compared with $62 million in 2009. Operating profit, before depreciation and pricing adjustments, was $453 million in the fourth quarter compared with $368 million a year ago primarily as a result of the significantly higher average copper prices. Carmen de Andacollo achieved commercial production from its new copper concentrate plant on October 1, and for the year contributed a total of 34,800 tonnes of copper, consisting of 20,700 tonnes produced in the pre-commercial start-up phase and 14,100 tonnes of new copper 5 Teck Resources Limited 2010Fourth Quarter News Release production in the fourth quarter. This additional new production was partially offset by lower production from Highland Valley Copper due to lower ore grades. Coal Business Unit Operating profit from our coal business unit was $544 million in the fourth quarter compared with $219 million last year primarily due to significantly higher coal prices and increased sales volumes. This was partially offset by the effect of a weaker US dollar and higher operating expenses. Coal prices averaged US$200 (C$204) per tonne in the quarter compared with US$139 (C$151) per tonne in the same period a year ago. Demand from our customers was strong during the fourth quarter and sales volumes increased by 11% compared with the fourth quarter of 2009, reflecting our expanded production levels. However, sales in the quarter were lower than expected due to extremely cold weather during the month of November, which disrupted coal handling at the Vancouver ports as well as at our Greenhills mine. Unit cost of product sold, before transportation and depreciation charges, was $54 per tonne compared with $52 per tonne in the same quarter a year ago due primarily to higher strip ratios, increased diesel costs, and higher external contractor costs for initiatives undertaken to maximize production. Transportation costs were also higher due to a customer sales mix that included a higher proportion of sales inclusive of ocean freight. In addition, rail surcharges increased due to higher diesel prices and rail detention charges as a result of the coal handling problems in November. Zinc Business Unit Operating profit from our zinc business unit was $204 million in the fourth quarter, similar to $195 million in the same period a year ago. We recorded positive price adjustments of $12 million at Red Dog in the fourth quarter compared with positive pricing adjustments of $28 million in the same period a year ago. Operating profit, before depreciation and pricing adjustments, was $242 million in the fourth quarter compared with $205 million a year ago. Slightly higher zinc sales volumes and increased silver by-product revenues were partially offset by a planned 32-day maintenance shutdown of Trail’s Kivcet lead smelter and a $7 million reduction in surplus power profits as a result of the sale of a one-third interest in the Waneta Dam in the first quarter of 2010. The Kivcet shutdown was completed on time and on budget, incurring repair and maintenance costs of $23 million and capital expenditures of $21 million. Average Prices and Exchange Rates* Three months ended Year ended December 31 December 31 % Change % Change Copper (LME Cash - US$/pound) +30% +46% Coal (realized - US$/tonne) +44% +15% Zinc (LME Cash - US$/pound) +5% +31% Silver (LME PM fix – US$/ounce) 27 18 +50% 20 15 +33% Molybdenum (published price - US$/pound) 16 12 +33% 16 11 +45% Lead (LME Cash - US$/pound) +4% +24% Cdn/U.S. exchange rate (Bank of Canada) -5% -10% * Except for coal prices, the average commodity prices disclosed above are based on published benchmark prices and are provided for information only. Our actual revenues are determined using commodity prices and other terms and conditions specified in our various sales contracts with our customers. The molybdenum price is the price published in Platts Metals Week. 6 Teck Resources Limited 2010Fourth Quarter News Release Sales of metals in concentrate are recognized in revenue on a provisional pricing basis when title transfers and the rights and obligations of ownership pass to the customer, which usually occurs upon shipment. However, final pricing is typically not determined until a subsequent date, usually in the following quarter. Accordingly, revenue in a quarter is based on actual prices for sales settled in the quarter and ongoing pricing adjustments from sales that are still subject to final pricing. These pricing adjustments result in additional revenues in a rising price environment and reductions to revenue in a declining price environment. The extent of the pricing adjustments also takes into account the actual price participation terms as provided in certain concentrate sales agreements. In the fourth quarter of 2010, we had positive pricing adjustments of $64 million ($38 million after non-controlling interests and taxes) compared with $90 million ($58 million after non-controlling interests and taxes) in the fourth quarter last year. This amount consists of $37 million ($23 million after-tax) on sales from the previous quarter and $27 million ($15 million after-tax) on sales that were initially recorded at the average price for the month of shipment and subsequently revalued at quarter end forward prices. The table below outlines our outstanding concentrate receivable positions, which were provisionally valued at September 30, 2010, the pounds of metal included in the September 30 receivables and settled in the fourth quarter, and our receivable positions provisionally valued at December 31, 2010. Outstanding at September 30, 2010 Settled during the fourth quarter Outstanding at December 31, 2010 (pounds in millions) Pounds US$/lb Pounds US$/lb Pounds US$/lb Copper 93 81 98 Zinc Lead 72 72 2 Cash Flow from Operations Cash flow from operations, before changes in non-cash working capital items, was $900 million in the fourth quarter compared with $673 million a year ago. The increase in cash flow from a year ago was due to strong operating cash flow from our copper and coal business units, as a result of significantly higher copper and coal prices. Changes in non-cash working capital items provided a source of cash of $59 million in the fourth quarter compared with $24 million in the same period a year ago. During the fourth quarter of 2010, we sold a portion of our coal receivables, which reduced our working capital by approximately $150 million at the end of the year. 7 Teck Resources Limited 2010Fourth Quarter News Release BUSINESS UNIT RESULTS The table below shows our share of production and sales of our major commodities. Units (000's) Production Sales Fourth Quarter Year-to-date Fourth Quarter Year-to-date Principal products Copper (notes 1 & 2) Contained in concentrate tonnes 60 53 55 50 Cathode tonnes 25 26 97 26 27 85 79 81 77 Coal tonnes Zinc Contained in concentrate tonnes Refined tonnes 70 66 68 64 Other products Lead Contained in concentrate tonnes 17 36 41 46 Refined tonnes 13 16 72 73 13 17 70 73 Molybdenum Contained in concentrate pounds We include 100% of production and sales from our Highland Valley Copper, Quebrada Blanca and Carmen de Andacollo mines in our production and sales volumes, even though we own 97.5%, 76.5% and 90%, respectively, of these operations, because we fully consolidate their results in our financial statements. We include 22.5% of production and sales from Antamina, representing our proportionate equity interest in Antamina. Includes pre-commercial production and sales volumes from Carmen de Andacollo prior to September 30, 2010. Production of copper contained in concentrate during the pre-commercial start-up period was 20,700 tonnes. Pre-commercial sales volumes of copper contained in concentrate were 16,600 tonnes. The proceeds from these sales were not recognized in revenue, but were netted against capital costs, less related production costs. 8 Teck Resources Limited 2010Fourth Quarter News Release REVENUES AND OPERATING PROFIT QUARTER ENDED DECEMBER 31 Our revenue, operating profit before depreciation and pricing adjustments and operating profit by business unit for the quarter ended December 31 are summarized in the table below: ($ in millions) Revenues Operating profit before depreciation, amortization and pricing adjustments Operating profit (note 1) Copper Highland Valley Copper $ Antamina Quebrada Blanca 97 73 66 Carmen de Andacollo 30 66 10 70 1 Duck Pond 43 25 23 10 20 9 Coal (note 2) Zinc Red Dog Trail 31 16 19 3 Other 13 11 2 3 2 2 Inter-segment sales ) ) (6
